DETAILED ACTION
This office action is in response to the amendments to the claims filed on 19 November 2021.  Claims 1, 3 and 4 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (PG Pub US 20170145997 A1).

    PNG
    media_image1.png
    657
    690
    media_image1.png
    Greyscale

Annotated Figure 1 of Ogawa
In Re Claim 1, Ogawa discloses a variable capacity swash plate type compressor (Figures 1 and 2) comprising: 
a cylinder block (21) forming a plurality of cylinder bores (21A); a first housing (23) connected to the cylinder block (21) and forming a crank chamber (paragraph [0039]; see annotated Figure 1 above wherein the crank chamber is shown, it is essentially a space in which the swash plate rotates); 
a second housing (17) connected to the cylinder block (21) and forming a suction chamber (27A) and a discharge chamber (29)(paragraph [0050]; Figure 1); 

a rotor (13A; 13A is connected to the swash plate 5 which is connected to drive shaft 30 {paragraph [0080]; Figure 4}; the entire assembly {13A, 5, 30} rotates as the drive shaft 30 rotates {paragraph [0090]}, therefore 13A reads on the claimed rotor) mounted on the drive shaft (3, 30) to rotate with the drive shaft (3, 30) in a state of being disposed in the crank chamber (23) (paragraph [0090]; Figures 1, 4); 
a swash plate (5) connected to the rotor (13A) by a hinge mechanism (100) to rotate together with the rotor (13A) in a state of being disposed in the crank chamber (see annotated label in Figure 1 above)(paragraph [0070]; Figure 4); and
a plurality of pistons (9) that are respectively disposed in the plurality of the cylinder bores (21A) and are connected the swash plate (5) to undergo a linear reciprocating motion by a rotational motion of the swash plate (5)(paragraphs [0081],[0082]; Figure 1),
wherein the hinge mechanism (100) comprises: a guide groove (115, 125) that is formed between a pair of guide arms (110/111 is one guide arm and 120/121 is the other guide arm) provided in the rotor (13A) to face each other (paragraphs [0096],[0097]; Figures 8, 10B, 11, 12); 
a connecting arm (150) connected to the swash plate (5) and having a cylindrical receiving space (150H)(paragraph [0070]; Figure 12); and 
a cylindrical guide roller (155) that is disposed in the cylindrical receiving space (150H) in a state of being arranged in the guide groove (115, 125), wherein a curved surface (surface of 150H is cylindrical) of the connecting arm (150) forming the 
and wherein the cylindrical guide roller (155) is configured to roll on the bottom surface of the guide groove (115, 125) in a state such that a movement in the longitudinal direction (R1) is restricted (by 151E and 152E) by the guide arms (110/111,120/121) in response to a rotation of the swash plate (5)(paragraphs [0099],[0100],[0101]; Figures 11, 12).

    PNG
    media_image2.png
    393
    694
    media_image2.png
    Greyscale

Annotated Figure 11 of Ogawa

    PNG
    media_image3.png
    502
    723
    media_image3.png
    Greyscale

Annotated Figure 5 of Ogawa
In Re Claim 4, Ogawa discloses all the limitations of Claim 1, and Ogawa further discloses a bottom surface forming the guide groove (115, 125) is formed to be inclined at a predetermined angle relative to a direction perpendicular to a longitudinal axis (O1) of the drive shaft (paragraphs [0033],[0097]; annotated Figures 5 and 11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (PG Pub US 20170145997 A1) in view of Ota (PG Pub US 20050186086 A1).
In Re Claim 3, Ogawa discloses all the limitations of Claim 1, however Ogawa does not disclose that the connecting arm is provided with a supporting wall that supports one side of the cylindrical guide roller, such that the roller is disposed between the supporting wall and one of the guide arms.

    PNG
    media_image4.png
    764
    736
    media_image4.png
    Greyscale

First Annotated Figure 5 of Ota

    PNG
    media_image5.png
    509
    774
    media_image5.png
    Greyscale

Second Annotated Figure 5 of Ota
Nevertheless, Ota discloses that the connecting arm (20) is provided with a supporting wall that supports one side of the cylindrical guide roller (21, 22)(paragraph [0053]; First and Second Annotated Figure 5).  Note that the Figure 2 embodiment of the hinge mechanism is similar to the one disclosed by Ogawa.  The Figure 5 embodiment of Ota shortens the guide roller on one side (when compared to the Figure 1 embodiment), and provides direct contact between the guide arm (24c) and the connecting arm (20c) to transmit rotation in a simple manner (paragraph [0053]).

    PNG
    media_image6.png
    845
    1455
    media_image6.png
    Greyscale

Combined Annotated Figure 5 of Ota and Figure 12 of Ogawa
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the connecting arm, one of the guide arms and the cylindrical roller of Ogawa such that the portion (152) is eliminated (thus shortening the roller), and the guide arm (120/121) is flush with a supporting wall in the connecting arm (150) that supports the roller as taught by Ota (see combined annotated Figure 5 of Ota and Figure 12 of Ogawa) for the purpose of transmitting rotation in a simple manner (paragraph [0053] of Ota).  In the modified apparatus, the supporting wall of Ota would be on one side of the cylindrical roller (155 of Ogawa) and the guide arm (110/111 of Ogawa) would be on the other side, therefore the roller (shortened roller 155 of Ogawa) would be disposed between a supporting wall (Ota modification) and one of the guide arms (110/111 of Ogawa).


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746